        Case 3:19-cv-00575-VLB Document 8 Filed 05/13/19 Page 1 of 9




                                                                                     rf   Lr3
                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


     PRISONER'S APPLICATION TO PROCEED IN FORMA P
                             RIGHTS ACTION        ^,YÊ#,Hgg.grvt$'                                  '




        LûRy-                                                    PRISONER
                                                                 No:
                               Plaintiff,
                                                                         -cv-(
VS

                   oI         c, \




                              Defendant(s)


                                                               \^                     ffiffi
state that, because of my poverty, I am unable to pay the filing fee for the above-captioned
lawsuit at the time that I file my complaint. I therefore request permission to file my
complaint without pre-payment of the filing fee and to proceed in forma pauperis (as a
poor person).


        I understand   that I cannot file for   free.   I realize that   even if the Court allows me to
proceed in forma pauperis I will have to pay the full filing fee of $350 through installments
deducted from my inmate trust fund. I also understand that the Department of Correction
lnmate Trust Fund will continue to deduct money from my
        Case 3:19-cv-00575-VLB Document 8 Filed 05/13/19 Page 2 of 9




inmate trust fund to pay the filing fee to the Court even if my lawsuit is dismissed


        I also understand that I must support my claim of poverty by truthfully answering
                                                                                          all

of the following questions and by obtaining a signed certification of the balance on my
                                                                                   I realize that
inmate trust fund from the DOC lnmate Trust Fund or my prison counselor.
I may be prosecuted for perjury if I lie on this application, and that
                                                                       perjury is punishable by
                                                                          1621 , 3571)'
imprisonment for up to five years and/or a fine of $250,000 (18 U.S.C' SS


                                                                                   denied.,'-




1.       Full Name
                                                                       \AìC\
2.       lnmate Number.       as s\3q
3.       Correctional lnstitution
                                    (-.   frnof C T-
4        Are you currently employed? {Yes    o16ò           )
5        lf you are currently employed, state your job title and the amount you get paid
         each month:

         Job           'J\L
         Monthly wages        \Aô\^9.-
6        within the past twelve (12) months, how much money have you received from
         the following sources? [lf none, write "zero"]

     a Employment: TYPe                                                  $ fu-rò
     b Rent someone Paid you
     c lnterest on savings:                 $
     d Dividends on investments
     e Pension, annuitY, or life insurance:      7
     d Gifts or inheritances:                $   'Z¿ln
     e Other sources: TYPe




                                                 2
Revised 3/Bl1'8
          Case 3:19-cv-00575-VLB Document 8 Filed 05/13/19 Page 3 of 9




7      How much money do you have in cash, or in checking or savings accounts, including
       your inmate trust áccount? [lf none, write "zero"]

          $
               qq .bq
8.        What is the total value of property you own excluding ordinary ho.useholdfurnishings
          åñO.fo1f'ring,butincludiniauiomóóiles, real      estãte, stocks, bonds, and notes?
          [fnone, write     "zero"]

          $     zsJa
I         How much money do you contribute each month to the support of family. members
          oi ott'''.r individuâls? Provide the name of each person youpartner,
                                                                          support and the
          ielationship between you (e.g., husband,      wife, domestic           child, or
          giãndpát"|1t). [lf you néed morè space, attach an additional page.]

     a.        Name & RelationshiP:                  $    2-om
     b.        Name & RelationshiP:                  $
                                                          ?ô ft\
     c.        Name & RelationshiP:                  $




                          DECLARATION UNDER PENALTY OF PERJURY




                                                     declare under penalty of perjury that the
information                                          true and correct.



 Signed

 Dated:                                                    20   \1




                                                 3
Revised 3/81L8
       Case 3:19-cv-00575-VLB Document 8 Filed 05/13/19 Page 4 of 9




                                PRISON ER AUTHORIZATION

WARNING: You MUST complete and sign thjs section and then show this
                                                                        page to the
lnmate Trust Fund Department or your prison counselor so that they can sign the next
section.

You r na   me'\¿;u^' c^-,JVçn C\tx{ fvrl       ùo\'¡ C\-'ù
Your inmate number: 3SS tA\
DOC facility where youãre detained: Gc.fvuJ-       L'f    '


Case Number [leave blank for Clerk]:i
Filing Date fieave blank for Clerk]:
                               v\                   the applicant, understand that even if my
request for ln Fo      Paupe          s rs gra     , Congress has said that I must pay the full
filing fee of $350 , which will be deducted in ins tallments from my inmate trust fund. I
further understa nd that the deductions from my inmate trust fund will continue until the
full fee is paid, even if my case is dismissed before then'
                                                                                          page
Iauthorize the Department of Correction lnmate Trust Fund to: (1) certlfy .9n t-he next
olinìt ãppliCation'the current and averlge balance over the      last six months for my inmate
truriirnã'; (2) iend the Court copies of my trust.fund .statement for the past six months;
i¡l ooiain rìrnOs to cover thethe$3S0 fiting fée by d.educting installment payments from my
inmate trust fund based on        average-of deposits to or balance in my inmate trust fund,
in ãðcoroance with 28 u.s.c. sectioñ 1915; (+¡ seno the $350 paymentforthe filing
                                                                                            fee
to the Court.



Signed
                          c0
                                    al                        [Y$r;$.i$'i{qrtÙ.¡ë]


Date                                                20   \\    lrod:ay's dateJ




                                               4
Revised 3l9l18
            Case 3:19-cv-00575-VLB Document 8 Filed 05/13/19 Page 5 of 9




                     CERTIFICATION OF INMATE ACCOUNT BALANCE




your name'\o¡¡unì..- fino$ Clcl\*  fut"\t't *'ù
Your inmate number:   3ss\3n
DOC facility wnere youiare ãetãineo: Gc'fnof C'E


l. cCf (7¿Ar¡-¿.o¡l           counselor/employeeof the Connecticut Departme¡t of Correction
                           ,

I n mate TruÈtÎ und, ce rtifY tnai
                                   tne applicäni named herein has the sum of   $ ,z'¿t   on
account.
                                                                                     average
Ifurther certify th at, according to the records of the institution, the applicant's
balance for the last six months was $ Ì5).' oG                         and the average  month ly
deposits duringthe same Period were $                 6

                                                                          (6) months    is
A certified copy of the applicant's trust fund statement for the last six
attached.



Signed
                                    (lnm            Fund Officer or Prison Counselor)

Name & Rank:                                          ?/f
    Date:                                           Afr711                   ,20   .1




                                                5
Revised     318118
       Case 3:19-cv-00575-VLB Document 8 Filed 05/13/19 Page 6 of 9




                           CHECKLIST FOR IFP APPLICATION


NO'T



                 Sign the Declaration under Penalty of Perjury on p' 3


                 Sign the Prisoner Authorization on p. 4


                 Show the application to the lnmate Trust Fund Department or your prison
                 counselor and have them sign P. 5


                 Answer every question truthfully and accurately


                 Attach trust fund statement for the last six (6) months (ledger sheet)




                                                 6
Revised 318118
                                 Case 3:19-cv-00575-VLB Document 8 Filed 05/13/19 Page 7 of 9
05/06/20l.9      oBz24                                                                                                                              Page 1 Of                      3


GARgO                                                               - PRODUCTION
                                                               CT DOC                                                                                                    OTRTASTA

                                                               ACCOUNT      STATEMENT                                                                                    10 .2 .1, .4
                                            TRUST

DOC#:          0000355139                   Name: CLARK, N]CHOLAS                                                           IBirth Date] :        04    /   04    / l9'7 6
LOCATION:135-G

                                                       L40.06                 CURRENT:                 r-40.06                      HOLD:                                0.00
ACCOUNT BAI,ANCES TOEAI                 :


                                                      tt/ot/20t8              05/06/207e
 SUB ACCOUNT                                     START BALANCE            END BA],ANCE
 SFENDABLE BALANCE                                             52.08                   99.39
 DTSCHARGED SAVINGS
                                                                0.00                   40 .67
 PLRA
 HOLIDAY     PACKÀGES

 BONDS

 COST OF TNCARCERATTON
 REENTRY ID

                                             DEBTS AND OBI"TGATTONS
 TYPE        PAYABLE                                   TNFO NUMBER                   AMOI]NT OI^I]NG                   AMOUNT    PA]D     WRTTE OFF AMT

                                                       r25-12/ot/15                             0.00                             6.00                                  0.00
 ODEN        MED DEN OBLIGATION


              TRANSACTION DESCRTPTTONS                    --                    SPENDABLE BAT,ANCE SUB-ACCOUNT

 DATE               TYPE         TR.ANSACTTON ÐESCRIPTION                              TRANSACTTON           AMT                        BA],ANCE

                                 cRS SAL ORD #L3278958 D2                                               5L .80)                             0.28 r I
 LT/O't/20l"8  cRS
                                                                                                                                                      Âu¡b.-[c** tCy.ql
                                                                                                       L20 .00                           r.2o .28 ' I
 rr/!4/20L8    DMR               Mail ReceipLs         136                                                             "\
                                                                                                        33 _8!                             86.39.   j a$SrlsPoif ,f, 1a...r.oc
 tt/27/2Ot8    cRS               cRs sAL oRD #13298816          D2                                             ì
       <= -..--eRs-
                                 cRS SAL ORD #13313401                                                  63    .63)                         22.76 . c
 12/03/20]-8                                                    D2

                                 Copies                                                                  3    .?5)                         rg.or" ' 5
 12/    /20L8
        03          wcoP                     L36
                                 cRs sÀL oRD #13318089                                                  T7 .62].                            1     39 \ L
 L2/05/2018         cRs                                         D2

                                 Mail Receipt6                                                         240 ,00 r4                         24t     39 r )
 12/to/2oL8         DMR                                136
                                                                                                                                                             f                \¿..\.^.^_$ffi.2r
 !2/L1,/2OL8
 12/12/2ot8
                    wcQP
                        cRS
                                 CopÍes 136
                                 cRs sAL oRD #13327930          D2
                                                                                                         1

                                                                                                        52 ,J5'
                                                                                                                 .25)                     240
                                                                                                                                          18?
                                                                                                                                                  14.
                                                                                                                                                  79- ì
                                                                                                                                                                       5
                                  Copies                                                                L2 . so)                          L75     29. l6               av¡ àcpart{Qqo.oo
 L2/L'ì /20t8       wcoP                      l-3 6
                                                                                                        72 .60)                           L02     69 ? q
 12/L8/20L8             cRS       cRS SAL ORD #l-333?414 Ð2
                                                                                                        46 .78)                            55 91 .           rì
 L2/26/20L8             cRS       cRS SAL ORD #13348728 D2
                                  cRs sAL oRD #13353                                                    35 .251.                           20     46. r1
 L2/3r./20t8            cRS

  0r/08/2or9            cRs       cRs          #1336s761 D2                                             L9.92]                               0    .74   .        lt+

  0r/23/20L9                      cRs SAL ORD  #13386543 D2                                               0      .61)                        o.rg       "    15
                                                                                                                                                                                    ¡q" 6s
                        cRS
                                                                                                       l-oo          o0 5                 t oo .13      .,   t(,       6u.LrÅ-^.od
                                                                                                                                                                        '-)
  or/24/2OL9            JP_TXN    ,JPINTERF; TXN-TRACE 96Lt9326,                                                 .

                                  TXN_DATE       O!/24/20t9,    NET_AMOIJNT                                                               t 3?¿.t.qI                   au5 d.4qiL { ts:.co
                                  t-0000,    A
                                                                                                        62.54                              3?.59                  l?
  0:.29/20L9            cRS       cRS SÀL ORD #13394717 D2                                                                                                  ^.
                                  cRs sAL oRD #13406169          D2                                     25 73          )                   1L     .86. l9
  02/06/2!te            CRS
                                                                                                       400           oo?                  4l- t   8,6 - tq
  02/06/2ore            DMR       Mail ReceipLs         136

  02/06/20L9            l\lcoP    Copies 136                                                                 1       s0)                  4L0     se. ðo
  02/06/20L9            WPOS      Þostage 136                                                                2       201                  408     16. Jl
  02/06/2OL9            WPOS      Postage 136                                                                4       441                  403     72 lÀ
                                  cRs sAL oRD +13413128          D2                                      48 e8)                           354     ?4" l3
  02/1r/20L9            CRS

                                  csR sAL oRD #13394717                                                      3 25                         357      ee       .)v
  02/rL/2019            CSR

                                  Freedom of fnformation Requests              136                           t       zsl                   356     ?4, )€
  02/14/2ore            FOTR

                                  Postage 136                                                                2       20)                   354    ,s¿. Jb
  02/L4/20t9            WPOS

                                  Special Request - 136                                                  32          76)                   321"   ,78       . â)
  02/19/20L9            WSR
                                                                                                                                           316    .ta"      . ?3
  02/re/2019            !ÍcoP     Copies 136                                                                 5       00)
                                                                                                                                        \---.--
                                                                                                                                          s\t\.t0
                                 Case 3:19-cv-00575-VLB Document 8 Filed 05/13/19 Page 8 of 9
05/06/20]-9 08224                                                                                                                    Page 2 Of                 3

GAR9O                                                            - PRODUCTTON
                                                                 CT DOC                                                                             OTRTASTA

                                         TRUST              ACCOUNT      STATEMENT                                                                  1,0.2.1,.4

DOC#:                0000355139          Name: CLARK, NICHOLAS                                          IBirth Dat.e] : 04/04/]-976
LOCATION: 136-G


                                                                          TR.ANSACTION AMT                       BAT,ANCE
 DATE                   TYPE      TRANSACTION DESCR]PT]ON
                                  Postage                                             7    .3s)                       309.43 Àq
 02/L9/2lte             WPOS                 136

                                                                                                                      ::l :: orn\rL*_gsrr¿.rr.
 02/19/20]'9            WPOS      Postage    136                                      2.35)
 02/20/2019             cRs       cRs sAL oRD #13425764          D2                  53.s3)                                    (J
 s2/26/2Ot9             WPOS      Post.age   13 6                                     1     .45)                      252.r0 a\Ã Àe.þ+S tr,¡.c,
                                                                                     56.91)                           195.     v
                                                                                                                              L9
 02/27 /20L9            CRS       cRs SAIJ oRD #13435947         D2

                                                                 D2                                                   143 . 88.
 03/05/20J.9            cRs       cRs
                                  Postaqe 1"36                                        l-, eo)                         14L.98'
 03/07/20L9             WPOS

                                  Postage 136                                         1, 15)                          140.83 "
 03/07/20L9             WPOS
                                                                                              so)                     L27 .33-
 æ/rr/2oL9              WCOP      Copies f¡e                                         13
                                                                                     5L                         ..-_-_75-5_L_.
 03/13/20Le             cRs       cRS SÀL ORD #13457635 D2
                                        Dental Fee 136          121118                3       oo)                      72.54 -
 03/13/20L9             WFMD      Med
                                  Copies 136                                         16       2sl                      56     .29 '
 æ/14/20Le              WCOP
                                                                                              rs)                      55 .1-4 .
 03/14/2019             WPOS      Postage 136                                         1

 03/15/20Ls             DMR       Mail Receipts      L36                            :.20
                                                                                     74 i.s
                                                                                              oo5                     175.14r
                                                                                                                      r-00.99.
                                                                                                                                             c.5b.\.-..s qs.u
  03/18/20Le            CRS       cRs sAL oRD #13465058          D2                                )

                                  Postage     l-36                                     1      6o)                      99.39         -
  03/2L/20te            WPOS
                                                                                                                                                    da.ÈTíl'S tilo.co
                                  Copies     136                                       l-     5o)                       97.89.               a^oÕ
  03/25/2or9            wcoP
                                  PoÉCage 136                                          2      so)                       95.39-
  03/25/20t9            WPOS
                                                                                     11 9s)                             83 .44       .
  03/25/2019            WPOS      PosLage     136

  03/2s/20re            I^¡pos    Postage     136                                      1 l"s        )             "-_q2.u.
                                  Postage     136                                      1      rs)                       8l-.14-
  03/25/20L9            WPOS

                                  cRs sAL oRD #13475482          D2                   57 l-o        )                   24.04^
  03/26/20:-9            CRS

                                  Postage                                              1      ,1s)                      22 .89           '
 -,o3 1?_BJ
              2oLs       wPos                 136
                                                                                      22, sB)
                                                                                                                   'o          0Lt
  04/02/2019             CRS      cRs SAL oRD #13488600          Ð2

  04/Lo/2oLe             DMR      Mail Receipts      136                             s00      ooÇ                     500      0L.
                                                                                                                      453 38 r
  04/rt/2or9             wsR      Specíal Requesc -        136                        46 63)
                                                                                          7    ss)                     445     f,J
  04/rL/20:-9            WPOS     Postage     136
                                  cRs sAL oRÐ #1-3506181D2                            26       24\                     4L9     29'
  04/rs/20r9             cRs
                                  cRs sAL oRD #1350?233 D2                            62 6s)                           356     64.
  04/L6/20t9             cRs
  04/r7 /20t9            WCOP     Copies 136                                          27 oo)
                                                                                          1    6o)
                                                                                                                  .    329^St
                                                                                                                       lta     04-
                                                                                                                                             o5\=\"-".-$ fqt*'tt
  04/r7 /2019            WPOS     Po6tage 136
  04/r8/20L9             OT        ,gub-AccounL Transfer                              40 67].                          )41                   è"ubdÂ06Þ ü.Þt' co
                                   cRs sAL ORD #13515177          D2                  65 3s)                           22L      99.
  04/22/20L9             cRs
                                                                                               oo)                     2L6 99 .
                                   Copies 136                                             5
  04/22/20L9
  04/22/201e
                         WCOP

                         WPOS      Po6tage l-36
                                   Copies 136
                                                                                          2

                                                                                          2 so)
                                                                                               3s)                     214
                                                                                                                       2L2
                                                                                                                                64.
                                                                                                                                14.
                                                                                                                                              *5*sb$-tt'
   04/24/20Le            WCOP

                                   cRs sAL oRD #L3525417          D2                  70 43)                           14L      7r.
   04/2e/2or9            cRs
                                                                                      42.32],                            99.39
   05/06/20Le            cRs       cRS SArr ORD #13534719         D2                                                                             !.\ù\)       €g.qT
                 TRANSACTION DESCRIPTTONS                  --                 DISCHARGED                SUB-ACCOUNT                              ckc          Io 6 .'?o
                                                                                  SAVTNGS                                                        0.-            3q. L5
                                                                                                                                                               3lQ. \a
                                                                            TRANSACTTON AMT                        BALANCE
                                                                                                                                                 &rc            q5.\a
   DATE                  TYPE      TRÄNSACT]ON ÐESCRIPTTON                                                                                          t-"fC\
                                                           --                         PLRA              SUB-ACCOUNT                                     ¡ì\    acq.t\
                 TRJ\NSACTION DESCRTPTIONS
                                                                                              AMT                     BALANCE
                                                                                                                                                                    II   3l
   DATE                  TYPE      TRÀNSACT]ON DESCRIPTION                  TRANSACTTON                                                                         qb
                                                                                       40 .67                                40.67
   04/18/20L9            OT        Sub-Account Transfer
                                                                          HOLIDAY PACKAGES SUB-ACCOUNT                                                        c$   tsr. o C
                     TRÃNSACTION DESCRTPTTONS --

                                                                                                                                                 "*i.w.
                      Case 3:19-cv-00575-VLB Document 8 Filed 05/13/19 Page 9 of 9

0s/06/2ot9   08:24                                                                      Page 3 Of       3


GAR9O                                         - PRODUCTTON
                                         CT DOC                                                  OTRTASTA

                          TRUST          ACCOUNT      STATEMENT                                  L0.2.1.4

DOC#:    0000355L39        Name: CLARK, NICHOLAS                      lBirth_Datel ? 04 / 04 /L97 6
LOCATION: 136-G


 DATE         TYPE    TRANSACTTON DESCRIPTION       TRANSACTTON AMT             BALANCE

        TRANSACTION DESCRTPTTONS _-                          BONDg SUB-ACCOUNT

 DATE         TYPE    TRANSACTION DESCRIPTTON       TR.ANSACTTONAMT          BALANCE

        TRANSACTION DESCRI PTIONS                         cosT oF SUB-ACCOIINT
                                                     INCARCERATION

 DATE         TYPE    TRANSACT]ON DESCRIPTION       TRANSACTTON AMT          BAI,ANCE

        TRANSACTION ÐESCRTPTTONS    --                 REENTRY ]Ð SUB-ACCOUNT

 DATE          TYPE   TRANSACTTON DESCRIPT]ON       TRANSACTION AMT          BALANCE
